Citation Nr: 1729120	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition, to include coronary artery disease and atrial fibrillation.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


 
INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a September 2013 rating decision and the Veteran filed a Notice of Disagreement (NOD) in February 2014.  The Veteran's claim of entitlement to service connection for a heart condition was denied by an August 2014 rating decision.  The Veteran filed a timely NOD in September 2014.  A Statement of the Case (SOC) was issued on all issues in May 2016.  The Veteran filed a VA Form 9 in June 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.
	
2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.
	
3.  The Veteran's heart condition did not manifest during, or as a result of, active military service.
	




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in October 2012, January 2013, and July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records.  The Board notes that the Veteran's service treatment records have been deemed possibly fire related and in November 2006, the National Personnel Records Center issued a letter that the Veteran's records may have been destroyed.  The Board notes that the case law does not lower the legal standard for proving a claim for service connection, but rather VA has a heightened obligation to assist the Veteran in the development of his claims. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran's claims file includes many service treatment records, including his entrance and separation examinations and many of his service treatment records during his active duty.  Given this, there is sufficient evidence for the Board to make a decision.
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, tinnitus, and coronary artery disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Factual Background and Analysis

The Veteran's service treatment records show that there were no abnormalities noted in the clinical evaluation at entrance to service in May 1956.  No hearing examination was conducted, but the Veteran's physical profile was normal.  In September 1956, a finding of anxiety reaction was noted and the Veteran was to be limited from working with combat training or working with weapons.  The Veteran completed a report of medical history in April 1958.  He denied any problems related to shortness of breath, pain or pressure in chest, palpitation or pounding heart, high or low blood pressure, ear trouble, or running ears.  On his separation examination, the clinical evaluation was normal.  There was no hearing test administered on separation but the physical profile was normal.  Then, the Veteran signed a certificate in June 1958 indicating that there had been no change in his physical condition since his last final physical examination in April 1958.  

The Veteran has submitted statements in support of his claim.  He has stated that he was free from tinnitus and bilateral hearing loss before he was inducted into the military.  He indicated that he was sent to a job on the firing range of Ft. Benning after a suicide attempt.  He stated that he served in the capacity for about four months.  He stated that he protested his assignment because his ears hurt all the time and he had a fear of firearms and explosive devices and no hearing protection was available.  He stated that he was suffering from hearing problems and tinnitus as well as anxiety when he left service.  

First, the Board finds that the Veteran has a current hearing loss disability, a current diagnosis of tinnitus, and a current diagnosis of a heart condition, to include coronary artery disease.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

However, as for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Veteran's in-service occupation was that of a personnel clerk.  There was no notation of hearing loss, tinnitus, or any problems related to the Veteran's heart or cardiovascular system in service.  The Board recognizes that the Veteran asserts that he was exposed to loud noises in service when he worked on the firing range.  However, as noted, there was no complaint of any issues related to the Veteran's ears in service or at separation.  Additionally, the Veteran's records indicate that he was prevented from doing combat training or working with weapons from induction to at least September 1957.  In essence, the second element of Shedden is not met.  See Shedden, 381 F.3d at 1167.  

The Board notes that the Veteran has not been afforded a VA examination for his claims of entitlement to service connection for bilateral hearing loss, tinnitus, or a heart condition.  No examination was necessary because there is nothing on file which relates these conditions to service other than the Veteran's general conclusory statement of such contended relationship.  Throughout the Veteran's period of active service, he sought treatment and none of the service treatment records described any problems related to hearing loss, tinnitus, or a heart condition.  At separation, the Veteran declined a separation examination and one was not provided based on the Veteran's medical records.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized statements that his bilateral hearing loss, tinnitus, or a heart condition is related to service does not meet the requirement that the disability may be associated with the Veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion was not triggered.

As noted, the Veteran's service treatment records do not show any documented evidence of bilateral hearing loss, tinnitus, or a heart condition in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems unrelated to symptoms related to hearing loss, tinnitus, or a heart condition during active duty and was given ample opportunity to report any problems related to any of these conditions or associated symptoms during service.  "Jurors may properly" 'use their common sense' and "'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings'" United States v. Vasquez, 677 F.3d 685, 692   (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The service treatment records tend to show that when the Veteran suffered from a condition, he sought treatment for the condition, such as his psychiatric symptoms in service.  It is inconsistent with the Veteran's demonstrated behavior that he would suffer from symptoms of the claimed disabilities and not complain or seek treatment for such symptoms.  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of complaints and treatment is probative evidence that the Veteran did not suffer from relevant symptoms in service.  The current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, which indicates that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss, tinnitus, and heart condition are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of these claimed conditions to include whether any of them are related to any particular injury or incident, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his bilateral hearing loss, tinnitus, or heart condition is related to his military service requires medical expertise that the Veteran has not demonstrated because these disorders can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current hearing loss, tinnitus, or heart condition is related to his period of service.

Finally, though sensorineural hearing loss, tinnitus, and coronary artery disease are considered chronic diseases for VA purposes, neither bilateral sensorineural hearing loss, tinnitus, nor coronary artery disease was clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss, tinnitus, or coronary artery disease manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's period of service and any of the claimed disabilities.  Accordingly, service connection is not warranted for bilateral hearing loss, tinnitus, or a heart condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a heart condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


